Contact: Investors: Progenics Pharmaceuticals, Inc. Richard W. Krawiec, Ph.D. Vice President, Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory A. Lombardo Senior Manager, Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media: WeissComm Partners Aline Schimmel (312) 646-6295 PROGENICS APPOINTS PETER J. CROWLEY AS INDEPENDENT BOARD MEMBER Tarrytown, NY – February 4, 2009 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced the appointment of Peter J. Crowley to its Board of Directors as an independent director. A senior healthcare investment banker with over 20 years’ experience in the industry, Mr. Crowley will also serve on the Company’s Audit Committee. “Peter is a respected member of the financial community who has worked extensively with
